Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9712 UNITED STATES CELLULAR CORPORATION (Exact name of registrant as specified in its charter) Delaware 62-1147325 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8410 West Bryn Mawr, Chicago, Illinois 60631 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (773) 399-8900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b‑2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 31, 2012 Common Shares, $1 par value 51,568,235 Shares Series A Common Shares, $1 par value 33,005,877 Shares Table of Contents United States Cellular Corporation Quarterly Report on Form 10-Q For the Quarterly Period Ended March 31, 2012 Index Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Statement of Operations Three Months Ended March 31, 2012 and 2011 3 Consolidated Statement of Cash Flows Three Months Ended March 31, 2012 and 2011 4 Consolidated Balance Sheet March 31, 2012 and December 31, 2011 5 Consolidated Statement of Changes in Equity Three Months Ended March 31, 2012 and 2011 7 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Overview 17 Results of Operations 20 Recent Accounting Pronouncements 25 Financial Resources 25 Liquidity and Capital Resources 27 Application of Critical Accounting Policies and Estimates 30 Safe Harbor Cautionary Statement 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 Part II. Other Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 5. Other Information 37 Item 6. Exhibits 38 Signatures Table of Contents Part I. Financial Information Item 1. Financial Statements United States Cellular Corporation Consolidated Statement of Operations (Unaudited) Three Months Ended March 31, (Dollars and shares in thousands, except per share amounts) Operating revenues Service $ 1,023,820 $ 985,113 Equipment sales 68,301 71,979 Total operating revenues 1,092,121 1,057,092 Operating expenses System operations (excluding Depreciation, amortization and accretion reported below) 233,164 217,603 Cost of equipment sold 187,036 194,360 Selling, general and administrative (including charges from affiliates of $26.0 million and $26.2 million, respectively) 442,244 442,004 Depreciation, amortization and accretion 146,685 143,340 (Gain) loss on asset disposals, net (2,210 ) 1,037 Total operating expenses 1,006,919 998,344 Operating income 85,202 58,748 Investment and other income (expense) Equity in earnings of unconsolidated entities 21,614 20,891 Interest and dividend income 1,043 849 Interest expense (13,411 ) (15,186 ) Other, net 202 (125 ) Total investment and other income (expense) 9,448 6,429 Income before income taxes 94,650 65,177 Income tax expense 25,638 24,747 Net income 69,012 40,430 Less: Net income attributable to noncontrolling interests, net of tax (6,520 ) (5,269 ) Net income attributable to U.S. Cellular shareholders $ 62,492 $ 35,161 Basic weighted average shares outstanding 84,570 85,484 Basic earnings per share attributable to U.S. Cellular shareholders $ 0.74 $ 0.41 Diluted weighted average shares outstanding 85,133 86,101 Diluted earnings per share attributable to U.S. Cellular shareholders $ 0.73 $ 0.41 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents United States Cellular Corporation Consolidated Statement of Cash Flows (Unaudited) Three Months Ended March 31, (Dollars in thousands) Cash flows from operating activities Net income $ 69,012 $ 40,430 Add (deduct) adjustments to reconcile net income to net cash flows from operating activities Depreciation, amortization and accretion 146,685 143,340 Bad debts expense 13,850 13,507 Stock-based compensation expense 5,391 5,792 Deferred income taxes, net 6,283 44,413 Equity in earnings of unconsolidated entities (21,614 ) (20,891 ) Distributions from unconsolidated entities 2,822 8,323 (Gain) loss on asset disposals, net (2,210 ) 1,037 Noncash interest expense 451 463 Other operating activities 449 601 Changes in assets and liabilities from operations Accounts receivable 36,621 4,950 Inventory (4,410 ) 3,461 Accounts payable - trade (17,689 ) 53,713 Accounts payable - affiliate 2,989 (2,041 ) Customer deposits and deferred revenues 9,512 10,245 Accrued taxes 79,765 11,829 Accrued interest 9,167 9,205 Other assets and liabilities (80,107 ) (70,669 ) 256,967 257,708 Cash flows from investing activities Cash used for additions to property, plant and equipment (209,160 ) (121,041 ) Cash paid for acquisitions and licenses (11,096 ) — Cash received from divestitures 49,786 — Cash paid for investments (10,000 ) — Cash received for investments 10,000 35,000 Other investing activities 296 2,200 (170,174 ) (83,841 ) Cash flows from financing activities Common shares reissued for benefit plans, net of tax payments 357 1,305 Common shares repurchased — (17,357 ) Distributions to noncontrolling interests (218 ) (186 ) Other financing activities (9 ) 17 130 (16,221 ) Net increase in cash and cash equivalents 86,923 157,646 Cash and cash equivalents Beginning of period 424,155 276,915 End of period $ 511,078 $ 434,561 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents United States Cellular Corporation Consolidated Balance Sheet — Assets (Unaudited) March 31, December 31, (Dollars in thousands) Current assets Cash and cash equivalents $ 511,078 $ 424,155 Short-term investments 116,368 127,039 Accounts receivable Customers and agents, less allowances of $20,611 and $21,337, respectively 298,460 341,439 Roaming 34,816 36,557 Affiliated 9 621 Other, less allowances of $2,131 and $2,200, respectively 64,282 63,204 Inventory 131,510 127,056 Income taxes receivable 70 74,791 Prepaid expenses 57,655 55,980 Net deferred income tax asset 31,905 31,905 Other current assets 11,149 10,096 1,257,302 1,292,843 Assets held for sale — 49,647 Investments Licenses 1,481,865 1,470,769 Goodwill 494,737 494,737 Customer lists, net of accumulated amortization of $96,689 and $96,597, respectively 223 314 Investments in unconsolidated entities 154,431 138,096 Notes and interest receivable — long-term 81 1,921 Long-term investments 40,276 30,057 2,171,613 2,135,894 Property, plant and equipment In service and under construction 7,126,220 7,008,449 Less: Accumulated depreciation 4,278,794 4,218,147 2,847,426 2,790,302 Other assets and deferred charges 65,094 59,290 Total assets $ 6,341,435 $ 6,327,976 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents United States Cellular Corporation Consolidated Balance Sheet — Liabilities and Equity (Unaudited) March 31, December 31, (Dollars and shares in thousands) Current liabilities Current portion of long-term debt $ 127 $ 127 Accounts payable Affiliated 15,172 12,183 Trade 280,433 303,779 Customer deposits and deferred revenues 190,866 181,355 Accrued taxes 38,999 34,095 Accrued compensation 33,374 69,551 Other current liabilities 87,322 121,190 646,293 722,280 Liabilities held for sale — 1,051 Deferred liabilities and credits Net deferred income tax liability 812,929 799,190 Other deferred liabilities and credits 250,177 248,213 Long-term debt 880,486 880,320 Commitments and contingencies — — Noncontrolling interests with redemption features 1,064 1,005 Equity U.S. Cellular shareholders' equity Series A Common and Common Shares Authorized 190,000 shares (50,000 Series A Common and 140,000 Common Shares) Issued 88,074 shares (33,006 Series A Common and 55,068 Common Shares) Outstanding 84,574 shares (33,006 Series A Common and 51,568 Common Shares) and 84,557 shares (33,006 Series A Common and 51,551 Common Shares), respectively Par Value ($1 per share) ($33,006 Series A Common and $55,068 Common Shares) 88,074 88,074 Additional paid-in capital 1,392,845 1,387,341 Treasury shares, at cost, 3,500 and 3,517 Common Shares, respectively (152,220 ) (152,817 ) Retained earnings 2,359,589 2,297,363 Total U.S. Cellular shareholders' equity 3,688,288 3,619,961 Noncontrolling interests 62,198 55,956 Total equity 3,750,486 3,675,917 Total liabilities and equity $ 6,341,435 $ 6,327,976 The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents United States Cellular Corporation Consolidated Statement of Changes in Equity (Unaudited) U.S. Cellular Shareholders (Dollars in thousands) Series A Common and Common Shares Additional Paid-In Capital Treasury Shares Retained Earnings Total U.S. Cellular Shareholders' Equity Noncontrolling Interests Total Equity Balance, December 31, 2011 $ 88,074 $ 1,387,341 $ (152,817 ) $ 2,297,363 $ 3,619,961 $ 55,956 $ 3,675,917 Add (Deduct) Net income attributable to U.S. Cellular shareholders — — — 62,492 62,492 — 62,492 Net income attributable to noncontrolling interests classified as equity — 6,460 6,460 Incentive and compensation plans — 189 597 (266 ) 520 — 520 Stock-based compensation awards — 5,344 — — 5,344 — 5,344 Tax windfall (shortfall) from stock awards — (29 ) — — (29 ) — (29 ) Distributions to noncontrolling interests — (218 ) (218 ) Balance, March 31, 2012 $ 88,074 $ 1,392,845 $ (152,220 ) $ 2,359,589 $ 3,688,288 $ 62,198 $ 3,750,486 The accompanying notes are an integral part of these consolidated financial statements. 7 Table of Contents United States Cellular Corporation Consolidated Statement of Changes in Equity (Unaudited) U.S. Cellular Shareholders (Dollars in thousands) Series A Common and Common Shares Additional Paid-In Capital Treasury Shares Retained Earnings Total U.S. Cellular Shareholders' Equity Noncontrolling Interests Total Equity Balance, December 31, 2010 $ 88,074 $ 1,368,487 $ (105,616 ) $ 2,135,507 $ 3,486,452 $ 53,518 $ 3,539,970 Add (Deduct) Net income attributable to U.S. Cellular shareholders — — — 35,161 35,161 — 35,161 Net income attributable to noncontrolling i nterests classified as equity — 5,230 5,230 Repurchase of Common Shares — — (17,357 ) — (17,357 ) — (17,357 ) Incentive and compensation plans — 32 2,498 (1,193 ) 1,337 — 1,337 Stock-based compensation awards — 5,792 — — 5,792 — 5,792 Tax windfall (shortfall) from stock awards — 12 — — 12 — 12 Distributions to noncontrolling interests — (186 ) (186 ) Balance, March 31, 2011 $ 88,074 $ 1,374,323 $ (120,475 ) $ 2,169,475 $ 3,511,397 $ 58,562 $ 3,569,959 The accompanying notes are an integral part of these consolidated financial statements. 8 Table of Contents United States Cellular Corporation Notes to Consolidated Financial Statements 1. Basis of Presentation United States Cellular Corporation (“U.S. Cellular”), a Delaware Corporation, is an 84%-owned subsidiary of Telephone and Data Systems, Inc. (“TDS”). The accounting policies of U.S. Cellular conform to accounting principles generally accepted in the United States of America (“GAAP”) as set forth in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”). The consolidated financial statements include the accounts of U.S. Cellular, its majority-owned subsidiaries, general partnerships in which U.S. Cellular has a majority partnership interest and certain entities in which U.S. Cellular has a variable interest that require consolidation under GAAP. All material intercompany accounts and transactions have been eliminated. The consolidated financial statements included herein have been prepared by U.S. Cellular, without audit, pursuant to the rulesand regulations of the Securities and Exchange Commission (“SEC”). Certain information and disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations. However, U.S. Cellular believes that the disclosures included herein are adequate to make the information presented not misleading. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in U.S. Cellular’s Annual Report on Form10-K (“Form10-K”) for the year ended December31, 2011. The accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring items, unless otherwise disclosed) necessaryfor afair statement ofthe financial position as of March 31, 2012 and December 31, 2011, and the results of operations, cash flows and changes in equity for the three months ended March 31, 2012 and 2011. The Consolidated Statement of Comprehensive Income was not included because comprehensive income for the three months ended March 31, 2012 and 2011 equaled net income. The results of operations, cash flows and changes in equity for the three months ended March 31, 2012 are not necessarily indicative of the results to be expected for the full year. Recent Accounting Pronouncements As of March 31, 2012, there are no recent accounting pronouncements that are expected to have a material impact on U.S. Cellular’s financial position or results of operations. Agent Liabilities U.S. Cellular has relationships with agents, which are independent businesses that obtain customers for U.S. Cellular. At March 31, 2012 and December 31, 2011, U.S. Cellular had accrued $43.8 million and $75.3 million, respectively, for amounts due to agents, including rebates and commissions. These amounts are included in Other current liabilities in the Consolidated Balance Sheet. Amounts Collected from Customers and Remitted to Governmental Authorities If a tax is assessed upon the customer and U.S. Cellular merely acts as an agent in collecting the tax on behalf of the imposing governmental authority, then amounts collected from customers and remitted to governmental authorities are recorded on a net basis within a tax liability account in the Consolidated Balance Sheet. If the tax is assessed upon U.S. Cellular, then amounts collected from customers as recovery of the tax are recorded in Service revenues and amounts remitted to governmental authorities are recorded in Selling, general and administrative expenses in the Consolidated Statement of Operations. The amounts recorded gross in revenues that are billed to customers and remitted to governmental authorities totaled $35.3 million for the three months ended March 31, 2012 and $31.4 million for the three months ended March 31, 2011. 2. Revision of Prior Period Amounts In preparing its Consolidated Statement of Cash Flows for the year ended December31, 2011, U.S. Cellular discovered certain errors related to the classification of outstanding checks with the right of offset and the classification of Accounts payable-trade for Additions to property, plant and equipment. These errors resulted in the misstatement of Cash and cash equivalents and Accounts payable-trade as of December31, 2010 and each quarterly period in 2011, and the misstatement of Cash flows from operating activities and Cash flows from investing activities for the years ended December31, 2010 and 2009 and each of the quarterly periods in 2011 and 2010. In accordance with SEC Staff Accounting Bulletin Nos.99 and 108 (“SAB99” and “SAB108”), U.S. Cellular evaluated these errors and determined that they were immaterial to each of the reporting periods affected and, therefore, amendment of previously filed reports was not required. However, in order to provide consistency in the Consolidated Statement of Cash Flows and as permitted by SAB108, revisions for these immaterial amounts to previously reported amounts were reflected in the financial information as of and for the periods ended December 31, 2011, are reflected in the financial information herein and will be reflected in future filings containing such financial information. 9 Table of Contents In preparing its financial statements for the nine months ended September 30, 2011, U.S. Cellular discovered certain errors related to accounting for asset retirement obligations and asset retirement costs. These errors resulted in the overstatement of Total operating expenses, Property, plant and equipment, net and Other deferred liabilities and credits in the first and second quarter 2011 interim financial statements and in the 2010, 2009 and 2008 annual periods reported in the Company’s December 31, 2010 financial statements. The December 31, 2007 Retained earnings balance presented in the December 31, 2010 annual financial statements also was overstated as a result of these errors. In accordance with SAB 99 and SAB 108, U.S. Cellular evaluated these errors and determined that they were immaterial to each of the reporting periods affected and, therefore, amendments of previously filed reports were not required. However, if the adjustments to correct the cumulative errors had been recorded in the third quarter 2011, U.S. Cellular believes that the impact would have been significant to the third quarter results and would have impacted comparisons to prior periods. As permitted by SAB 108, revisions for these immaterial amounts to previously reported annual and quarterly results were reflected in the financial information as of and for the periods ended September 30, 2011 and December 31, 2011, are reflected in the financial information herein and will be reflected in future filings containing such financial information. In accordance with SAB 108, the combined effects of the foregoing revisions to the Consolidated Statement of Operations and the Consolidated Statement of Cash Flows were as follows: Consolidated Statement of Operations Three Months Ended March 31, 2011 As previously reported (1) (Dollars in thousands) Adjustment Revised Depreciation, amortization and accretion $ 145,045 $ (1,705 ) $ 143,340 Total operating expenses 1,000,049 (1,705 ) 998,344 Operating income 57,043 1,705 58,748 Income before income taxes 63,472 1,705 65,177 Income tax expense 24,092 655 24,747 Net income 39,380 1,050 40,430 Net income attributable to U.S. Cellular shareholders 34,111 1,050 35,161 Basic earnings per share attributable to U.S. Cellular shareholders 0.40 0.01 0.41 Diluted earnings per share attributable to U.S. Cellular shareholders 0.40 0.01 0.41 Consolidated Statement of Cash Flows Three Months Ended March 31, 2011 As previously reported (1) (Dollars in thousands) Adjustment Revised Net income $ 39,380 $ 1,050 $ 40,430 Depreciation, amortization and accretion 145,045 (1,705 ) 143,340 Change in Accounts payable-trade (2,244 ) 55,957 53,713 Change in Accrued taxes 11,174 655 11,829 Change in Other assets and liabilities (70,598 ) (71 ) (70,669 ) Cash flows from operating activities 201,822 55,886 257,708 Cash used for additions to property, plant and equipment (95,933 ) (25,108 ) (121,041 ) Cash flows from investing activities (58,733 ) (25,108 ) (83,841 ) Net increase (decrease) in cash and cash equivalents 126,868 30,778 157,646 (1) In Quarterly Report on Form 10-Q for the period ended March 31, 2011, filed on May 6, 2011. 3. Fair Value Measurements As of March 31, 2012 and December 31, 2011, U.S.Cellular did not have any financial assets or liabilities that were required to be recorded at fair value in its Consolidated Balance Sheet in accordance with GAAP. However, U.S.Cellular has applied the provisions of fair value accounting for purposes of computing the fair value of financial instruments for disclosure purposes as displayed below. 10 Table of Contents Under the provisions of GAAP, fair value is a market-based measurement and not an entity-specific measurement, based on an exchange transaction in which the entity sells an asset or transfers a liability (exit price). The provisions also established a fair value hierarchy that contains three levels for inputs used in fair value measurements. Level 1 inputs include quoted market prices for identical assets or liabilities in active markets. Level 2 inputs include quoted market prices for similar assets and liabilities in active markets or quoted market prices for identical assets and liabilities in inactive markets. Level 3 inputs are unobservable. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. A financial instrument’s level within the fair value hierarchy is not representative of its expected performance or its overall risk profile and, therefore, Level 3 assets are not necessarily higher risk than Level 2 assets or Level 1 assets. Level within the Fair Value Hierarchy March 31, December 31, Book Value Fair Value Book Value Fair Value (Dollars in thousands) Cash and cash equivalents 1 $ 511,078 $ 511,078 $ 424,155 $ 424,155 Short-term investments (1)(2) Certificates of deposit 1 — Government-backed securities (3) 1 116,368 116,368 127,039 127,039 Long-term investments (1)(4) Government-backed securities (3) 1 40,276 40,324 30,057 30,140 Long-term debt (5) 6.95% Senior Notes 1 342,000 356,774 342,000 364,162 6.7% Senior Notes 2 534,225 526,535 534,111 534,860 (1) Designated as held-to-maturity investments and recorded at amortized cost in the Consolidated Balance Sheet. (2) Maturities are less than twelve months from the respective balance sheet dates. (3) Includes U.S. treasuries and corporate notes guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program. (4) At March 31, 2012, maturities range between 15 and 24 months. (5) Excludes capital lease obligations and current portion of Long-term debt. The fair values of Cash and cash equivalents and Short-term investments approximate their book values due to the short-term nature of these financial instruments. The fair values of Long-term investments were estimated using quoted market prices for the individual issuances. The fair value of long-term debt, excluding capital lease obligations and the current portion of such long-term debt, was estimated using market prices for the 6.95% Senior Notes, which are publicly traded, and discounted cash flow analysis using an estimated yield to maturity of 6.99% for the 6.7% Senior Notes, which are not publicly traded. As of March 31, 2012 and December 31, 2011, U.S.Cellular did not have nonfinancial assets or liabilities that required the application of fair value accounting for purposes of reporting such amounts in the Consolidated Balance Sheet. 4. Income Taxes U.S. Cellular is included in a consolidated federal income tax return and in certain state income tax returns with other members of the TDS consolidated group. For financial statement purposes, U.S. Cellular and its subsidiaries compute their income tax expense as if they comprised a separate affiliated group and were not included in the TDS consolidated group. U.S. Cellular’s overall effective tax rate on Income before income taxes for the three months ended March 31, 2012 and March 31, 2011 was 27.1% and 38.0%, respectively. The effective tax rate for the three months ended March 31, 2012 was lower than the rate for the three months ended March 31, 2011 primarily as a result of tax benefits related to the expiration of the statute of limitations for certain tax years and the correction of deferred tax balances related to certain partnership investments. The amount of the correction was $3.7 million and relates to the quarter ended December 31, 2011. The benefits from these changes, along with other discrete items, decreased income tax expense for the three months ended March 31, 2012 by $9.1 million; absent these benefits, the effective tax rate for such period would have been higher by 9.6 percentage points. 11 Table of Contents U.S. Cellular incurred a federal net operating loss in 2011 largely attributable to 100% bonus depreciation applicable to qualified capital expenditures. U.S. Cellular carried back this federal net operating loss to prior tax years, and received a $58.1 million refund in the first quarter of 2012 for carrybacks related to 2009 and 2010 tax years. U.S. Cellular’s future federal income tax liabilities associated with the benefits realized from bonus depreciation are accrued as a component of Net deferred income tax liability (noncurrent) in the Consolidated Balance Sheet. The bonus depreciation rate for federal income tax purposes is 50% for 2012 and will expire at the end of the year. U.S. Cellular expects federal income tax payments to substantially increase beginning in 2013 and remain at a higher level for several years as the amount of U.S. Cellular’s federal tax depreciation deduction substantially decreases. 5. Earnings Per Share Basic earnings per share attributable to U.S. Cellular shareholders is computed by dividing Net income attributable to U.S. Cellular shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings per share attributable to U.S. Cellular shareholders is computed by dividing Net income attributable to U.S. Cellular shareholders by the weighted average number of common shares outstanding during the period adjusted to include the effects of potentially dilutive securities. Potentially dilutive securities primarily include incremental shares issuable upon exercise of outstanding stock options and the vesting of restricted stock units. The amounts used in computing Earnings per Common and SeriesA Common Share and the effects of potentially dilutive securities on the weighted average number of Common and SeriesA Common Shares are as follows: Three Months Ended March 31, (Dollars and shares in thousands, except per share amounts) Net income attributable to U.S. Cellular shareholders $ 62,492 $ 35,161 Weighted average number of shares used in basic earnings per share 84,570 85,484 Effects of dilutive securities: Stock options 135 177 Restricted stock units 428 440 Weighted average number of shares used in diluted earnings per share 85,133 86,101 Basic earnings per share attributable to U.S. Cellular shareholders $ 0.74 $ 0.41 Diluted earnings per share attributable to U.S. Cellular shareholders $ 0.73 $ 0.41 Certain Common Shares issuable upon the exercise of stock options or vesting of restricted stock units were not included in average diluted shares outstanding for the calculation of Diluted earnings per share because their effects were antidilutive. The number of such Common Shares excluded is shown in the table below. Three Months Ended March 31, (Shares in thousands) Stock options 1,444 1,055 Restricted stock units — 1 6. Acquisitions, Divestitures and Exchanges U.S. Cellular assesses its existing wireless interests on an ongoing basis with a goal of improving the competitiveness of its operations and maximizing its long-term return on investments. As part of this strategy, U.S. Cellular reviews attractive opportunities to acquire additional operating markets and wireless spectrum. In addition, U.S. Cellular may seek to divest outright or include in exchanges for other wireless interests those markets and wireless interests that are not strategic to its long-term success. 12 Table of Contents In March 2012, U.S. Cellular sold the majority of the assets and liabilities of a wirelessmarket for $49.8 million in cash, net of preliminary working capital adjustments. In connection with the sale, a $4.2 million gain was recorded in (Gain) loss on asset disposals, net in the Consolidated Statement of Operations. At December 31, 2011, assets and liabilities of $49.6 million and $1.1 million, respectively, related to this wirelessmarket were classified in the Consolidated Balance Sheet as “held for sale.” Acquisitions, divestitures and exchanges did not have a material impact in U.S. Cellular’s consolidated financial statements for the periods presented, and pro forma results, assuming acquisitions, divestitures and exchanges had occurred at the beginning of each period presented, would not be materially different from the results reported. 7. Intangible Assets Changes in U.S. Cellular’s licenses for the three months ended March 31, 2012 and 2011 are presented below. There were no significant changes to Goodwill or Customer lists during the periods presented. Licenses March 31, March 31, (Dollars in thousands) Balance, beginning of period $ 1,470,769 $ 1,452,101 Acquisitions 11,096 300 Balance, end of period $ 1,481,865 $ 1,452,401 8. Investments in Unconsolidated Entities Investments in unconsolidated entities consist of amounts invested in wireless entities in which U.S. Cellular holds a noncontrolling interest. These investments are accounted for using either the equity or cost method. Equity in earnings of unconsolidated entities totaled $21.6 million and $20.9 million in the three months ended March 31, 2012 and 2011, respectively; of those amounts, U.S. Cellular’s investment in the Los Angeles SMSA Limited Partnership (“LA Partnership”) contributed $17.1 million and $13.0 million in the three months ended March 31, 2012 and 2011, respectively. U.S. Cellular held a 5.5% ownership interest in the LA Partnership during these periods. The following table, which is based on information provided in part by third parties, summarizes the combined results of operations of U.S. Cellular’s equity method investments: Three Months Ended March 31, (Dollars in thousands) Revenues $ 1,431,372 $ 1,324,459 Operating expenses 1,071,887 1,031,355 Operating income 359,485 293,104 Other income 916 1,427 Net income $ 360,401 $ 294,531 9. Commitments, Contingencies and Other Liabilities Indemnifications U.S. Cellular enters into agreements in the normal course of business that provide for indemnification of counterparties. The terms of the indemnifications vary by agreement. The events or circumstances that would require U.S. Cellular to perform under these indemnities are transaction specific; however, these agreements may require U.S. Cellular to indemnify the counterparty for costs and losses incurred from litigation or claims arising from the underlying transaction. U.S. Cellular is unable to estimate the maximum potential liability for these types of indemnifications as the amounts are dependent on the outcome of future events, the nature and likelihood of which cannot be determined at this time. Historically, U.S. Cellular has not made any significant indemnification payments under such agreements. 13 Table of Contents Legal Proceedings U.S. Cellular is involved or may be involved from time to time in legal proceedings before the Federal Communications Commission (“FCC”), other regulatory authorities, and/or various state and federal courts. If U.S. Cellular believes that a loss arising from such legal proceedings is probable and can be reasonably estimated, an amount is accrued in the financial statements for the estimated loss. If only a range of loss can be determined, the best estimate within that range is accrued; if none of the estimates within that range is better than another, the low end of the range is accrued. The assessment of the expected outcomes of legal proceedings is a highly subjective process that requires judgments about future events. The legal proceedings are reviewed at least quarterly to determine the adequacy of accruals and related financial statement disclosures. The ultimate outcomes of legal proceedings could differ materially from amounts accrued in the financial statements. U.S. Cellular has accrued $1.8 million and $1.7 million with respect to legal proceedings and unasserted claims as of March 31, 2012 and December 31, 2011, respectively. U.S. Cellular has not accrued any amount for legal proceedings if it cannot estimate the amount of the possible loss or range of loss. U.S. Cellular does not believe that the amount of any contingent loss in excess of the amounts accrued would be material. 10. Variable Interest Entities (VIEs) Consolidated VIEs As of March 31, 2012, U.S. Cellular holds a variable interest in and consolidates the following VIEs under GAAP: · Aquinas Wireless L.P. (“Aquinas Wireless”); · King Street Wireless L.P. (“King Street Wireless”) and King Street Wireless, Inc., the general partner of King Street Wireless; · Barat Wireless L.P. (“Barat Wireless”) and Barat Wireless,Inc., the general partner of Barat Wireless; and · Carroll Wireless L.P. (“Carroll Wireless”) and CarrollPCS,Inc., the general partner of Carroll Wireless. The power to direct the activities of the VIEs that most significantly impact their economic performance is shared. Specifically, the general partner of each of these VIEs has the exclusive right to manage, operate and control the limited partnerships and make all decisions to carry on the business of the partnerships; however, the general partner of each partnership needs consent of the limited partner, a U.S. Cellular subsidiary, to sell or lease certain licenses, to make certain large expenditures, admit other partners or liquidate the limited partnerships. Although the power to direct the activities of the VIEs is shared, U.S. Cellular has a disproportionate level of exposure to the variability associated with the economic performance of the VIEs, indicating that U.S. Cellular is the primary beneficiary of the VIEs in accordance with GAAP. Accordingly, these VIEs are consolidated. U.S. Cellular’s capital contributions and advances made to these VIEs totaled $6.8 million in the three months ended March 31, 2011. There were no capital contributions or advances made to these VIEs in 2012. From time to time, the FCC conducts auctions through which additional spectrum is made available for the provision of wireless services. U.S. Cellular participated in spectrum auctions indirectly through its interests in Aquinas Wireless, King Street Wireless, Barat Wireless and Carroll Wireless, collectively, the “limited partnerships.”Each limited partnership participated in and was awarded spectrum licenses in one of four separate spectrum auctions (FCC Auctions 78, 73, 66, and 58). Each limited partnership qualified as a “designated entity” and thereby was eligible for bidding credits with respect to licenses purchased in accordance with the rules defined by the FCC for each auction. In most cases, the bidding credits resulted in a 25% discount from the gross winning bid. The following table presents the classification of the consolidated VIEs’ assets and liabilities in U.S. Cellular’s Consolidated Balance Sheet. March 31, December 31, (Dollars in thousands) Assets Cash $ 4,115 $ 12,086 Other current assets 173 47 Licenses 485,380 483,059 Property, plant and equipment 12,728 9,450 Other assets and deferred charges 70 153 Total assets $ 502,466 $ 504,795 Liabilities Current liabilities $ 227 $ 957 Deferred liabilities and credits 1,566 — Total liabilities $ 1,793 $ 957 14 Table of Contents Other Related Matters U.S. Cellular may agree to make additional capital contributions and/or advances to the VIEs discussed above and/or to their general partners to provide additional funding for the development of licenses granted in the various auctions. U.S. Cellular may finance such amounts with a combination of cash on hand, borrowings under its revolving credit agreement and/or long-term debt. There is no assurance that U.S. Cellular will be able to obtain additional financing on commercially reasonable terms or at all to provide such financial support. These VIEs are in the process of developing long-term business plans. These entities were formed to participate in FCC auctions of wireless spectrum and to fund, establish, and provide wireless service with respect to any FCC licenses won in the auctions. As such, these entities have risks similar to the business risks described in the “Risk Factors” in U.S. Cellular’s Form 10-K for the year ended December 31, 2011. U.S. Cellular began offering fourth generation Long-term Evolution (“4G LTE”) service in certain cities within its service areas during the first quarter of 2012 and has plans to expand the deployment of 4G LTE to cover over 50 percent of customers by the end of 2012. U.S. Cellular currently provides 4G LTE service in conjunction with King Street Wireless. 11. Common Share Repurchases On November 17, 2009, the Board of Directors of U.S. Cellular authorized the repurchase of up to 1,300,000 Common Shares on an annual basis beginning in 2009 and continuing each year thereafter, on a cumulative basis. These purchases will be made pursuant to open market purchases, block purchases, private purchases, or otherwise, depending on market prices and other conditions. This authorization does not have an expiration date. Share repurchases made under this authorization were as follows: Three Months Ended March 31, (Dollars and shares in thousands, except cost per share) Number of shares — 357 Average cost per share $ — $ 48.61 Total cost $ — $ 17,357 12. Noncontrolling Interests Mandatorily Redeemable Noncontrolling Interests in Finite-Lived Subsidiaries U.S. Cellular’s consolidated financial statements include certain noncontrolling interests that meet the GAAP definition of mandatorily redeemable financial instruments. These mandatorily redeemable noncontrolling interests represent interests held by third parties in consolidated partnerships and limited liability companies (“LLCs”), where the terms of the underlying partnership or LLC agreement provide for a defined termination date at which time the assets of the subsidiary are to be sold, the liabilities are to be extinguished and the remaining net proceeds are to be distributed to the noncontrolling interest holders and U.S. Cellular in accordance with the respective partnership and LLC agreements. The termination dates of these mandatorily redeemable noncontrolling interests range from 2085 to 2107. The settlement value or estimate of cash that would be due and payable to settle these noncontrolling interests assuming an orderly liquidation of the finite-lived consolidated partnerships and LLCs on March 31, 2012, net of estimated liquidation costs, is $186.2 million. This amount excludes redemption amounts recorded in Noncontrolling interests with redemption features in the Consolidated Balance Sheet. The estimate of settlement value was based on certain factors and assumptions which are subjective in nature. Changes in those factors and assumptions could result in a materially larger or smaller settlement amount. U.S. Cellular currently has no plans or intentions relating to the liquidation of any of the related partnerships or LLCs prior to their scheduled termination dates. The corresponding carrying value of the mandatorily redeemable noncontrolling interests in finite-lived consolidated partnerships and LLCs at March 31, 2012 was $59.4 million, and is included in Noncontrolling interests in the Consolidated Balance Sheet. The excess of the aggregate settlement value over the aggregate carrying value of these mandatorily redeemable noncontrolling interests is primarily due to the unrecognized appreciation of the noncontrolling interest holders’ share of the underlying net assets in the consolidated partnerships and LLCs. Neither the noncontrolling interest holders’ share, nor U.S. Cellular’s share, of the appreciation of the underlying net assets of these subsidiaries is reflected in the consolidated financial statements. 15 Table of Contents 13. Supplemental Cash Flow Disclosures Following are supplemental cash flow disclosures regarding transactions related to stock-based compensation awards: Three Months Ended March 31, (Dollars and shares in thousands) Common Shares withheld (1) — 14 Aggregate value of Common Shares withheld $ — $ 675 Cash receipts upon exercise of stock options $ 357 $ 1,396 Cash disbursements for payment of taxes (2) — (91 ) Net cash receipts from exercise of stock options and vesting of other stock awards $ 357 $ 1,305 Such shares were withheld to cover the exercise price of stock options, if applicable, and required tax withholdings. In certain situations, U.S. Cellular withholds shares that are issuable upon the exercise of stock options or the vesting of restricted shares to cover, and with a value equivalent to, the exercise price and/or the amount of taxes required to be withheld from the stock award holder at the time of the exercise or vesting. U.S. Cellular then pays the amount of the required tax withholdings to the taxing authorities in cash. 14. Subsequent Events On April 17, 2012, U.S. Cellular entered into an agreement to acquire four 700 MHz licenses covering portions of Nebraska, Iowa, Missouri, Kansas and Oklahoma for $34.0 million. The acquisition requires approval from the FCC and, if approved, is expected to close in the third quarter of 2012. 16 Table of Contents Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations United States Cellular Corporation (“U.S. Cellular”) owns, operates and invests in wireless markets throughout the United States. U.S. Cellular is an 84%-owned subsidiary of Telephone and Data Systems, Inc. (“TDS”) as of March 31, 2012. U.S. Cellular provides wireless telecommunications services to approximately 5.8million customers in five geographic market areas in 26 states. As of March 31, 2012, U.S. Cellular’s average penetration rate in its consolidated operating markets was 12.4%. U.S.Cellular operates on a customer satisfaction strategy, striving to meet or exceed customer needs by providing a comprehensive range of wireless products and services, excellent customer support, and a high-quality network. The following discussion and analysis should be read in conjunction with U.S. Cellular’s interim consolidated financial statements and notes included in Item 1 above, and with the description of U.S. Cellular’s business, its audited consolidated financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations included in U.S. Cellular’s Annual Report on Form 10-K (“Form 10-K”) for the year ended December 31, 2011. OVERVIEW The following is a summary of certain selected information contained in the comprehensive Management’s Discussion and Analysis of Financial Condition and Results of Operations that follows. The overview does not contain all of the information that may be important. You should carefully read the entire Management’s Discussion and Analysis of Financial Condition and Results of Operations and not rely solely on the overview. Financial and operating highlights in the three months ended March 31, 2012 included the following: · Total customers were 5,837,000 at March 31, 2012, including 5,570,000 retail customers. · In late March 2012, U.S. Cellular, in conjunction with King Street Wireless L.P., began offering fourth generation Long-term Evolution (“4G LTE”) service; as of March 31, 2012, the 4G LTE network covered approximately 25 percent of U.S. Cellular’s customers.4G LTE enhances the wireless experience by significantly increasing both the speed and data capacity available compared to 3G networks. See Note 10 – Variable Interest Entities (VIEs) in the Notes to the Consolidated Financial Statements for additional information about King Street Wireless. · Retail customer net losses were 34,000 in 2012 compared to net losses of 31,000 in 2011. In the postpaid category, there was a net loss of 38,000 in 2012 compared to a net loss of 22,000 in 2011. Prepaid net additions were 4,000 in 2012 compared to net losses of 9,000 in 2011. · Postpaid customers comprised approximately 94% of U.S. Cellular’s retail customers as of March 31, 2012. The postpaid churn rate was 1.6% in 2012 compared to 1.4% in 2011. · Postpaid customers on smartphone service plans increased to 34% as of March 31, 2012 compared to 20% as of March 31, 2011. In addition, smartphones represented 54% of all devices sold in 2012 compared to 42% in 2011. · Service revenues of $1,023.8 million increased $38.7 million year-over-year, primarily due to continued growth in both data revenues from U.S. Cellular customers and inbound data roaming revenues. · Cash flows from operating activities were $257.0 million. At March 31, 2012, Cash and cash equivalents and Short-term investments totaled $627.4 million and there were no outstanding borrowings under the revolving credit facility. · Additions to Property, plant and equipment totaled $201.3 million, including expenditures to construct cell sites, increase capacity in existing cell sites and switches, deploy 4G LTE equipment, outfit new and remodel existing retail stores, develop new billing and other customer management related systems and platforms, and enhance existing office systems. Total cell sites in service increased 3% year-over-year to 7,875. · U.S. Cellular continued its efforts on a number of multi-year initiatives including the development of a Billing and Operational Support System (“B/OSS”) with a new point-of-sale system to consolidate billing on one platform; an Electronic Data Warehouse/Customer Relationship Management System to collect and analyze information more efficiently and thereby build and improve customer relationships; and a new Internet/Web platform to enable customers to complete a wide range of transactions and to manage their accounts online. 17 Table of Contents · In March 2012, U.S. Cellular sold the majority of the assets and liabilities of a wirelessmarket for $49.8 million in cash net of working capital adjustments. In connection with the sale, a $4.2 million gain was recorded in (Gain) loss on asset disposals, net in the Consolidated Statement of Operations. · Operating income increased $26.5 million, or 45%, to $85.2 million in 2012 from $58.7 million in 2011. An increase in system operations expense partly offset the impact of higher revenues. · Net income attributable to U.S. Cellular shareholders increased $27.3 million, or 78%, to $62.5 million in 2012 compared to $35.2 million in 2011, primarily due to higher operating income as well as a lower effective tax rate. Basic earnings per share was $0.74 in 2012, which was $0.33 higher than in 2011, and Diluted earnings per share was $0.73, which was $0.32 higher than in 2011. U.S. Cellular anticipates that its future results will be affected by the following factors: · The impact of the Belief Project on long-term profitability. Under the Belief Project, U.S. Cellular offers several innovative services, including no contract after the first contract; simplified national rate plans; a loyalty rewards program; overage protection, caps and forgiveness; a phone replacement program; and discounts for paperless billing and automatic payment. U.S. Cellular believes that offering these services will increase postpaid gross additions over the next several years and contribute to incremental growth in average revenue per customer and improvement in the postpaid churn rate. As of March 31, 2012, 3.3 million new and existing customers had subscribed to Belief Plans; · Continued uncertainty related to current economic conditions and their impact on customer purchasing and payment behaviors; · Relative ability to attract and retain customers, including the ability to reverse recent customer net losses, in a competitive marketplace in a cost effective manner; · Effects of industry competition on service and equipment pricing and roaming revenues as well as the impacts associated with the expanding presence of carriers and other retailers offering low-priced, unlimited prepaid service; · Potential increases in prepaid customers, who generally generate lower ARPU, as a percentage of U.S. Cellular’s customer base in response to changes in customer preferences and industry dynamics; · A change in the nature and rate of growth in the wireless industry, requiring U.S. Cellular to grow revenues primarily from selling additional products and services to its existing customers, increasing the number of multi-device users among its existing customers, increasing data products and services and attracting wireless customers switching from other wireless carriers rather than by adding customers that are new to wireless service; · Continued growth in revenues and costs related to data products and services and lower growth or declines in revenues from voice services; · Rapid growth in the demand for new data devices and services which may result in increased cost of equipment sold and other operating expenses and the need for additional investment in network capacity; · Costs of developing and enhancing office and customer support systems, including costs and risks associated with the completion and potential benefits of the multi-year initiatives described above; · Continued enhancements to U.S. Cellular’s wireless networks; · Uncertainty related to various rulemaking proceedings underway at the Federal Communications Commission (“FCC”), including uncertainty relating to the impacts on universal service funding, intercarrier compensation and other matters of the Connect America Fund & Intercarrier Compensation Reform Order and Further Notice of Proposed Rulemaking issued by the FCC on October 27, 2011; · The FCC’s adoption of mandatory 4G roaming rules which will be of assistance in the negotiation of data roaming agreements with other wireless operators in the future; and · Exclusive arrangements between manufacturers of wireless devices and other carriers, or other economic or competitive factors, that restrict U.S. Cellular’s access to devices desired by customers. 18 Table of Contents Cash Flows and Investments U.S. Cellular believes that existing cash and investments balances, expected future cash flows from operating activities and sources of external financing provide substantial liquidity and financial flexibility and are sufficient to permit U.S. Cellular to finance its contractual obligations and anticipated capital expenditures for the foreseeable future. U.S. Cellular continues to seek to maintain a strong balance sheet and an investment grade credit rating. See “Financial Resources” and “Liquidity and Capital Resources” below for additional information related to cash flows and investments. 2012 Estimates U.S. Cellular’s estimates of full-year 2012 results are shown below. Such estimates represent U.S. Cellular’s views as of the date of filing of U.S. Cellular’s Quarterly Report on Form10-Q (“Form 10-Q”) for the quarterly period ended March 31, 2012. Such forward‑looking statements should not be assumed to be current as of any future date. U.S. Cellular undertakes no duty to update such information whether as a result of new information, future events or otherwise. There can be no assurance that final results will not differ materially from such estimated results. The following is unchanged from guidance as disclosed in U.S. Cellular’s Annual Report on Form 10-K for the year ended December 31, 2011. 2012 Estimated Results (1) Service revenues $4,050-$4,150 million Operating income $200-$300 million Depreciation, amortization and accretion expenses, and net gain or loss on asset disposals and exchanges and impairment of assets (2) Approx. $600 million Adjusted OIBDA (2)(3) $800-$900 million Capital expenditures Approx. $850 million These estimates are based on U.S. Cellular’s current plans, which include a multi-year deployment of 4G LTE technology which commenced in 2011. New developments or changing conditions (such as customer net growth, customer demand for data services or possible acquisitions, dispositions or exchanges) could affect U.S. Cellular’s plans and, therefore, its 2012 estimated results. The 2012 Estimated Results do not include any estimate for unrecognized net gains or losses related to disposals and exchanges of assets or losses on impairments of assets (since such transactions and their effects are uncertain). Adjusted OIBDA is defined as operating income excluding the effects of depreciation, amortization and accretion (OIBDA): the net gain or loss on asset disposals and exchanges (if any); and the loss on impairment of assets (if any). This measure also may be commonly referred to by management as operating cash flow. This measure should not be confused with Cash flows from operating activities, which is a component of the Consolidated Statement of Cash Flows. Adjusted OIBDA excludes the net gain or loss on asset disposals and exchanges (if any) and loss on impairment of assets (if any) in order to show operating results on a more comparable basis from period to period. U.S. Cellular does not intend to imply that any of such amounts that are excluded are non-recurring, infrequent or unusual and, accordingly, they may be incurred in the future. U.S. Cellular believes this measure provides useful information to investors regarding U.S. Cellular’s financial condition and results of operations because it highlights certain key cash and non-cash items and their impacts on cash flows from operating activities. U.S. Cellular management currently believes that the foregoing estimates represent a reasonable view of what is achievable considering actions that U.S. Cellular has taken and will be taking. However, the current general economic and competitive conditions in the markets served by U.S. Cellular have created a challenging environment that could continue to significantly impact actual results. U.S. Cellular expects to continue its focus on customer satisfaction by delivering a high quality network, attractively priced service plans, a broad line of wireless devices and other products, and outstanding customer service in its company-owned and agent retail stores and customer care centers. U.S. Cellular believes that future growth in its revenues will result primarily from selling additional products and services, including data products and services, to its existing customers, increasing the number of multi-device users among its existing customers, and attracting wireless users switching from other wireless carriers, rather than by adding users that are new to wireless service. U.S. Cellular is focusing on opportunities to increase revenues, pursuing cost reduction initiatives in various areas and implementing a number of initiatives to enable future growth. The initiatives are intended, among other things, to allow U.S. Cellular to accelerate its introduction of new products and services, better segment its customers for new services and retention, sell additional services such as data, expand its distribution channels, enhance its Internet sales and customer service capabilities, improve its prepaid products and services and reduce operational expenses over the long term. 19 Table of Contents RESULTS OF OPERATIONS Three Months Ended March 31, 2012 Compared to Three Months Ended March 31, 2011 Following is a table of summarized operating data for U.S. Cellular’s consolidated operations. As of March 31, (1) Customers Customers on postpaid service plans in which the end user is a customer of U.S. Cellular (“post paid customers”) 5,261,000 5,394,000 Customers on prepaid service plans in which the end user is a customer of U.S. Cellular (“prepaid customers”) 309,000 304,000 Total retail customers 5,570,000 5,698,000 End user customers acquired through U.S. Cellular’s agreements with third parties (“reseller customers”) 267,000 335,000 Total customers 5,837,000 6,033,000 Total market population of consolidated operating markets (2) 46,966,000 46,774,000 Market penetration in consolidated operating markets (2) 12.4 % 12.9 % Total market population of consolidated operating and non-operating markets (2) 92,684,000 91,090,000 Market penetration in consolidated operating and non-operating markets (2) 6.3 % 6.6 % Employees Full-time employees 7,651 8,247 Part-time employees 1,026 1,066 Total employees 8,677 9,313 Cell sites in service 7,875 7,663 Smartphone penetration (3)(4) 34.4 % 20.3 % For the Three Months Ended March 31, (5) Net retail customer additions (losses) (6) (34,000 ) (31,000 ) Net customer additions (losses) (6) (49,000 ) (39,000 ) Average monthly service revenue per customer (7) Service revenues per Consolidated Statement of Operations (000s) $ 1,023,820 $ 985,113 Divided by total average customers during period (000s) 5,863 6,048 Divided by number of months in each period 3 3 Average monthly service revenue per customer $ 58.21 $ 54.29 Postpaid churn rate (8) 1.6 % 1.4 % Smartphones sold as a percent of total devices sold (3) 54.1 % 42.5 % Amounts include results for U.S. Cellular’s consolidated markets as of March 31. Calculated using 2011 and 2010 Claritas population estimates for 2012 and 2011, respectively. “Total market population of consolidated operating markets” is used only for the purposes of calculating market penetration of consolidated operating markets, which is calculated by dividing customers by the total market population (without duplication of population in overlapping markets). 20 Table of Contents The total market population and penetration measures for consolidated operating markets apply to markets in which U.S. Cellular provides wireless service to customers. The total market population and penetration measures for consolidated operating and non-operating markets apply to all consolidated markets in which U.S. Cellular owns an interest. Smartphones represent wireless devices which run on an Android
